t c memo united_states tax_court timothy scott and anya frances anthony petitioners v commissioner of internal revenue respondent docket no filed date timothy scott anthony pro_se david lau for respondent memorandum opinion colvin judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that the petition was untimely petitioners mailed their petition on date which was days after respondent mailed the notice_of_deficiency the sole issue for decision is whether the time for petitioners - - to file a petition in the tax_court was extended from date to date by relief provisions promulgated by respondent for taxpayers affected by the date terrorist attack we hold that it was not section references are to the internal_revenue_code as amended references to petitioner are to timothy scott anthony background petitioners resided in kailua hawaii when they filed their petition the records necessary to prepare petitioners’ petition were in hawaii during all relevant times on date respondent sent a notice_of_deficiency for to petitioners at their last_known_address the 90th day after the notice_of_deficiency was issued and thus the last date for petitioners to timely file a petition in the tax_court without regard to relief provisions was date see sec_6213 between date and when they mailed their petition on date petitioners did volunteer work in hawaii for an organization known as stand up for america ’ which was organized in hawaii to memorialize the victims of the date terrorist attack petitioner’s wife coordinated other volunteers arranged for a website obtained flowers and kept a bank account for stand up for america ' the record is silent regarding the specific activities of stand up for america on date petitioners mailed a letter to the court which the court received and filed as a petition on date discussion a taxpayer generally ha sec_90 days from the mailing of a notice_of_deficiency to petition this court for a redetermination of the deficiency sec_6213 respondent mailed the notice_of_deficiency to petitioners on date the 90th day after the notice_of_deficiency was issued was date petitioners mailed the petition on date petitioners contend that we should treat their petition as timely because respondent’s notices and regulations extended the time for taxpayers affected by the date terrorist attack to file a petition in the tax_court we disagree that those notices and regulations apply to petitioners petitioners contend america persons meaning that because of their involvement with stand up for after the date terrorist attack they are affected by a presidentially_declared_disaster within the of sec_301_7508a-1 vii proced admin regs and thus the deadline for filing their petition was postponed the secretary has authority to postpone the deadlines for performance of certain acts including filing a tax_court - - petition by taxpayers affected by a presidentially_declared_disaster sec_7508a a c sec_7508a provides in pertinent part sec_7508a authority to postpone certain tax-related deadlines by reason of presidentially_declared_disaster a in general --in the case of a taxpayer determined by the secretary to be affected by a presidentially_declared_disaster as defined in sec_1033 h the secretary may prescribe regulations under which a period of up to days may be disregarded in determining under the internal revenue laws in respect of any_tax liability of such taxpayer--- whether any of the acts described in paragraph of sec_7508 were performed within the time prescribed therefor sec_7508a was amended by the victims of terrorism tax relief act of vitra publaw_107_134 b 115_stat_2427 congress gave the secretary_of_the_treasury the secretary of labor and the pension benefit guaranty corp authority to postpone certain deadlines by reason of terroristic or military actions and extended the period that may be disregarded from days to year the amendment applies to actions of the secretary_of_the_treasury the secretary of labor or the pension benefit guaranty corp on or after date concerning disasters and terroristic or military actions occurring on or after date vttra sec_112 115_stat_2435 we are aware of no action by the secretary_of_the_treasury the secretary of labor or the pension benefit guaranty corp which occurred on or after date which describes taxpayers affected by the date terrorist attack in a manner which includes petitioners even if the vitra amendment to sec_7508a applies here it does not affect the outcome of this case sec_7508 c provides in pertinent part sec_7508 time for performing certain acts postponed by reason of service in combat_zone continued - - the date terrorist attack is a presidentially_declared_disaster for purposes of sec_7508 and sec_7508a notice_2001_61 2001_40_irb_305 notice_2001_63 2001_40_irb_308 petitioners contend that they are affected taxpayers ie taxpayers affected by the date terrorist attack as defined in sec_301_7508a-1 proced admin regs and notice_2001_61 supra sec_301_7508a-1 proced admin regs and notice_2001_61 supra define affected taxpayers for purposes of sec_7508a the regulations under sec_7508a describe categories of taxpayers who are generally affected by presidentially declared disasters notice_2001_61 supra describes categories of taxpayers who were specifically affected by the date terrorist attack under sec_301_7508a-1 proced admin regs affected taxpayers include any individual whose principal_residence 1s located in a covered disaster_area any business_entity or sole_proprietor whose principal_place_of_business is located in a covered disaster_area continued a time to be disregarded ---- c filing a petition with the tax_court for redetermination of a deficiency -- - any individual who is a relief worker affiliated with a recognized government or philanthropic organization and who is assisting ina covered disaster_area 1v any individual whose principal_residence x or any business_entity or sole_proprietor whose principal_place_of_business is not located in a covered disaster_area but whose records necessary to meet a deadline for an act specified in paragraph c of this section are maintained in a covered disaster_area v any estate_or_trust that has tax records necessary to meet a deadline for an act specified in paragraph c of this section and that are maintained in a covered disaster_area vi the spouse of an affected taxpayer solely with regard to a joint_return of the husband and wife or vii any other person determined by the irs to be affected by a presidentially_declared_disaster petitioners are not affected taxpayers under categories 1i - vil sec_301_7508a-1 - vi proced admin regs to qualify as affected taxpayers under sec_301 d vii proced admin regs petitioners must be affected taxpayers as defined in notice_2001_61 supra or notice_2001_63 supra in notice_2001_61 supra respondent listed specific categories of taxpayers who were affected by the date terrorist attack they include taxpayers whose principal_residence is in one of the five new notice_2001_68 2001_47_irb_504 granted taxpayers additional relief including postponing for days the deadline to file a tax_court petition that would otherwise be due between dec and date however it did not expand the definition of affected taxpayer york counties of bronx kings new york boroughs of brooklyn and manhattan queens and richmond or is in arlington county virginia where the pentagon is located victims of the crash including those on a plane and those on the ground of the four commercial jet airplanes hijacked on date all workers assisting in the relief activities in the covered disaster areas and in pennsylvania taxpayers who work in the presidentially_declared_disaster area and taxpayers who have difficulty in filing returns or making payments because of disruptions in the transportation and delivery of documents by mail or private delivery services resulting from the terrorist attack petitioners’ activities in hawaii do not qualify them as relief workers assisting in a covered disaster_area category thus petitioners do not qualify as affected taxpayers under any of these categories respondent also provided to another category of taxpayers a postponement of up to days of certain tax deadlines including filing a tax_court petition notice_2001_63 supra states in pertinent part this notice provides additional tax relief under sec_6081 sec_6061 and sec_7508a for taxpayers who regardless of their location are continuing to experience difficulties in meeting their filing and tax payment requirements on account of events related to the date terrorist attack the internal_revenue_service has determined that the due_date for all federal tax obligations falling between date and date is postponed to date this postponement of time covers the filing of any federal tax documents notice_2001_63 supra does not provide relief to petitioners because it extended the time for filing federal tax documents only to date the 90th day after the mailing of the deficiency_notice to petitioners was date and petitioners mailed their petition on date thus notice_2001_63 supra does not apply here we conclude that petitioners’ petition was not timely filed ’ thus we will grant respondent’s motion to dismiss for lack of jurisdiction accordingly an order will be entered granting respondent’s motion to dismiss for lack of jurisdiction see el khouri v commissioner tcmemo_2002_170
